Citation Nr: 0840545	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  04-34 726	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder or other acquired psychiatric disorder.

2.  Entitlement to service connection for skin cancer due to 
exposure to herbicides.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran performed active military service from August 
1968 to March 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2003-issued rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, that in pertinent part denied service connection 
for posttraumatic stress disorder (PTSD) and for skin cancer.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion where such is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (d); 
38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 
81( 2006).

The veteran testified before the undersigned Veterans Law 
Judge in June 2008 that he has PTSD due to stressful events 
in Vietnam.  He asserted that he is a veteran of combat 
action, having survived rocket and mortar attacks at Lai Khe 
and other places.  He submitted a private report dated in 
October 2004 that reflects treatment for flashbacks, 
agitation, anxiety, and depression.  VA has not offered an 
examination to determine the nature and etiology of any 
psychiatric disorder.  

The veteran also testified that skin cancers appeared and 
were removed within six months of separation from active 
service, but the physician who performed that surgery is 
deceased and no record is available.  He testified that he 
had severe sunburn during active service and desired to 
expand his skin cancer claim to include skin cancer due to 
exposure to solar radiation.  Recent VA and private medical 
evidence reflects that he has basal cell carcinoma.  

Accordingly, the case is REMANDED for the following action:

1.  VA should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a PTSD examination 
by an appropriate specialist.  The claims 
file should be made available to the 
psychiatrist for review of the pertinent 
evidence.  The psychiatrist should elicit 
a complete history of relevant symptoms 
from the veteran, and answer the 
following:

I.  What is the Axis I diagnosis or 
diagnoses, if any?

II.  For each diagnosis offered, is 
it at least as likely as not (50 
percent or greater probability) that 
this disability had its onset in 
active service or is otherwise due 
to service?  

The physician should offer a rationale 
for any conclusion in a legible report.  
If any question cannot be answered, the 
physician should state the reason.

The AMC should also arrange for an 
examination by an oncologist or other 
appropriate specialist to determine the 
etiology of the veteran's basal cell 
carcinoma.  The physician should review 
the pertinent evidence in the claims 
file, examine the veteran, elicit a 
complete history of relevant symptoms, 
and answer the following:  

I.  Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's basal cell 
carcinoma began during active 
service or within one year of 
separation from active service?  

II.  If the answer to question I 
above is "no," then is it at least 
as likely as not that the veteran's 
basal cell carcinoma is related to 
exposure to herbicides in Vietnam?  

III.  If the answer to question II 
above is "no," then is it at least 
as likely as not that the veteran's 
basal cell carcinoma is related to 
exposure to solar radiation during 
active service?  

The physician should offer a rationale 
for any conclusion in a legible report.  
If any question cannot be answered, the 
physician should state the reason.

2.  If PTSD is found, and only if it is 
unlikely that PTSD is due to combat, then 
the AMC must determine whether there is 
credible supporting evidence that the 
claimed non-combat stressor occurred, 
including development through the US Army 
and Joint Services Records Research 
Center and any other means indicated, if 
necessary.  

3.  After the development requested above 
has been completed to the extent 
possible, the AMC should readjudicate the 
service connection claims.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claims.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to report for 
examination without good cause may result in the denial of 
the claim.  38 C.F.R. § 3.655 (2008).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case pending completion of the 
above.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


